On Petitions for Rehearing *
WILKEY, Circuit Judge:
After consideration of the points raised by the petitions for rehearing, the court denies the petitions, affirms the original decision and opinion, and adds the following supplement to its original opinion.
I. Scope of Action by the Court
We must remember that it is not “a constitution we are expounding.” The questions here involve a regulatory licensing statute1 to which there are eight specific exemptions,2 carved out by Congress on three occasions.3 As pointed out in our original opinion (p. 167), the Congress has the power at any time to define further exemptions to the licensing requirement. While courts sometimes are called upon and do fill in interstitially gaps in the coverage of statutes enacted by the legislature, in this case it would be an act of direct legislation to add an exemption to the regulatory licensing requirement. The matter of appropriate and permissible interest rates, for specific persons and purposes, is an area of delicate economic and social policy peculiarly appropriate for judgment by the Congress.
We have been urged to make our decision in this case prospective only; in other words, not to invalidate any existing loans under § 601, but to say that in the future § 601 will be construed as applying to loans originated by mortgage bankers, unless Congress sees fit to add other exemptions.4
In support of such plea, the Mortgage Bankers Brief cites three situations in which decisions have been made prospective only. The Supreme Court in Linkletter v. Walker5 did limit its constitutional interpretation to prospective application only, and in so doing cited previous precedents dealing “with the invalidity of statutes or the effect of a decision overturning long-established common-law rules,” where the interest of justice called for making the rule prospective because retrospective operation would impose significant hardships.6 In contrast with the three situations of constitutional interpretation, the changing *179of a common-law rule, or holding invalid a statute, we have here a situation in which this court has upheld the validity of a statute, and in our own judgment conformed this opinion to three clear previous decisions of this court.7 We are in effect saying that this statute is valid, and has had this meaning since it was enacted. There are no decisions of ours to the contrary, and we overrule none here.
The impact of a decision applied prospectively only is impossible for this court to gauge. Obviously there are and have been people whom Congress wanted to protect by this Loan Shark Law in 1913. Applying our interpretation only prospectively would deprive these people of the protection Congress tried to give them. It is impossible for this court to determine who should now be protected and to frame an opinion to do so. Only Congress can do this by framing its legislation to cover the persons and entities whom it thinks deserving of protection, making its own economic and social policy judgments. This is not the function of a court.
II. Construction of §§ 1, 5, and 10 of the Loan Shark Act of 1918
A. The plain words of the statute.
1. It seems fair to say that the 1913 Act was primarily intended to regulate and limit the business of making small loans for security, but it is equally fair to say that this was not the sole purpose of the Act. To say that it is the sole purpose of the Act, this court would have to ignore § 601 and § 610, and overrule the well reasoned and long recognized cases of Hartman v. Lubar (1942),8 Royall v. Yudelevit (1959),9 and Indian Lake Estates, Inc. v. Ten Individual Defendants (1965).10 On the other hand, if the petitioners on rehearing are to prevail on their theory on this point, they must establish that the 1913 Act was solely intended to regulate loans of $200 or less; and if they fail to establish this, if the Act was to do other things as well, then petitioners cannot prevail.
The very title of the 1913 Act, “To regulate the business of loaning money on security of any kind by persons, firms, and corporations other than national banks, licensed bankers, trust companies, savings banks, building and loan associations, and real-estate brokers in the District of Columbia,”11 indicates that this is not concerned exclusively with small loans, nor is it an amendment or exception to the usury statute.12 The usury statute already had an exemption for pawnbrokers. If it had been desired to expand this to exempt all secured loans of $200 or less, the simple action would have been to redefine the small lenders so exempt or to add another exemption of a character like'the pawnbrokers to the usury law. But Congress did not do this. It enacted an entirely new and different law, whose three sections — -601, 605, and 610 — when construed together do provide a rational scheme of regulation, licensing, and exemption from regulation of all loans.
26 D.C.Code § 601 provides:
It shall be unlawful and illegal to engage in the District of Columbia in the business of loaning money upon which a rate of interest greater than six per centum per annum is charged on any security of any kind . . . without procuring license; .
These words are plain and unambiguous on their face. If anyone is to loan money at greater than 6%, he needs a license. *180The following sections tell how to go about it and what the requirements are.
Section 605 talks about those entities which have obtained a license:
No such person ... or corporation shall charge or receive a greater rate of interest upon any loan made by him or it than one per centum per month on the actual amount of the loan . . . .No such loan greater than two hundred dollars shall be made to any one person: Provided, That any person . . . receiving a greater rate of interest than that fixed in this chapter, shall forfeit all interest . and in addition thereto shall forfeit to the borrower a sum of money . . equal to one-fourth of the principal sum: . . .
This section, 605, was the main focus of the original Act. It seems clear that the motivating force was to set up licensing and regulation of lenders of small sums upon security which would not only include pawnbrokers (already regulated by an 1889 law), but all other persons not classified as pawnbrokers who might be engaged in the small loan business. But in so doing, Congress found it necessary to make other general prohibitions and exemptions found in §§ 601 and 610. As shown by the chronology of the decided cases, these portions of the statute did not assume prominence in litigation until larger secured loans at more than 6% interest began to be made, as in Von Rosen v. Dean (1930).13 Where the effort by the borrower was to get these loans within the coverage of § 605, it failed, as in Von Rosen and Zirkle v. Daly (1931),14 because the coverage of § 605 was obviously directed at loans of $200 or less on which interest of 12% was permitted.
Section 610 provides an out for some of the institutional lenders. As written as Section 10 of the 1913 Act, the basis for D.C.Code § 26-610, it provides:
That nothing contained in this Act shall be held to apply to the legitimate business of national banks, licensed bankers, trust companies, savings banks, building and loan associations, or real-estate brokers, as defined in the Act of Congress of July first, nineteen hundred and two.
The language in regard to small business investment companies and life insurance companies was added in 1960 and 1963, respectively, as discussed later.
Whether many members of Congress thought about it or not, by the Loan Shark Act of 1913 they had enacted a statute, whose motivating force may well have been exemplified in § 605, but which actually had this effect: all lenders “in the business of loaning money” “on any security of any kind” could not charge more than 6% per annum unless (1) the lender secured a license under § 605 (in which case it could make individual loans not greater than $200 and charge up to 12% thereon), or (2) it was specifically exempt under § 610. The type institutions exempted are the larger institutional lenders, plus real estate brokers as defined.
2. Where the petitioners’ argument that the Loan Shark Act has no application to loans in excess of $200 breaks down on the very face of the statute itself is § 610, the list of exceptions to the coverage of § 601. If the sole purpose— as distinguished from what was perhaps the primary purpose — of the Loan Shark Act of 1913 was to cover loans of $200 or less, if the flat prohibition of loans charging interest over 6% in § 601 means nothing, then there would have been no reason to list the exceptions in § 610. If the Loan Shark Act only regulated loans of $200 or less, and permitted 12% interest for them, then it would never have been necessary to write an exemption section.
Petitioners are forced to the extreme position of arguing that the entire Act was concerned only with loans of $200 or *181less.15 This means that it was necessary to exempt “national banks, licensed bankers, trust companies, savings banks, building and loan associations” only for their secured loans of $200 or less, for which such institutions could charge more than 6%. And further, that if the loans were more than $200, then the 19IS Act did not apply at all to anyone. All of this is said to be derived from the intent of Congress.16 Reverting to the plain language of the statute, where statutory construction is supposed to start, we find no such intent and, in fact, petitioners do not point to any language in any section manifesting such intent.
Nor do petitioners even attempt to explain away the listing of “real estate brokers, as defined” after the enumeration of the large institutional lenders. Was it necessary to list them as exempt from the coverage of the Act if the entire Act dealt only with loans of $200 or less? The very inclusion of real estate brokers or agents in the list of exemptions (whether we consider them acting as agents or for their own account, which is a different question discussed under III below) shows that large loans involving real estate as security and in amounts greater than $200 were contemplated as being covered by the Act from the beginning.
All of this was settled by Hartman v. Lubar (1942),17 the first time the issue was squarely presented under § 601. Hartman did not overrule any of the earlier cases; there was no need to, because they were each and every one concerned with the applicability or non-applicability of § 605. On this basis Von Rosen18 and by implication Zirkle19 were distinguished in Hartman to show which sections applied to which type loans by which entities.20 Royall v. Yu-delevit21 and Indian Lake Estates, Inc. v. Ten Individual Defendants 22 followed Hartman and applied the rule to real estate loans.
3. Therefore, the idea that mortgage bankers and insurance companies in the District of Columbia could ever blithely assume — at least after Hartman (1942) —that the Loan Shark Act of 1913 did not apply to loans over $200 is beyond belief. In fact, of late all counsel had to do to see the fallacy of this view was to look at the very first case cited under Title 26, D.C.Code, § 601:

“Notes to Decisions”


“Amount as determining applicability

This section making it unlawful to engage in business of loaning money upon which a rate of interest greater than 6% per annum is charged on any security of any kind without procuring a license has application to a loan larger than $200. Hartman v. Lubar (citation, certiorari denied, rehearing denied).” 23
Nor did the companies so assume. The statement in the Equitable petition for rehearing, “From 1913 until 1962 the life insurance companies in the District of Columbia so construed the Loan Shark Act as applying exclusively to loans of less than $200 to any one borrower,” 24 is directly refuted by the position of the Equitable itself, stated in support *182of the legislation which resulted in 1963 in the insurance companies being added to the list of exemptions under § 610. On 27 April 1962 the Equitable Life Insurance Society of the United States, over the signature of Bernard K. Sprung, Counsel-Legislation, wrote Representative Abernathy, Chairman, Subcommittee No. 2, Committee on the District of Columbia, recording “. . . its support of this bill which would amend Section 26-610 of the District of Columbia Code to include life insurance companies as institutional lenders exempt . ” The Equitable pointed out that “ . . . Section 26-610 now specifically exempts [naming those listed in the statute]” and “Life insurance companies are certainly of equal calibre to those listed . ... ” The Equitable stated the reason for the needed legislation: “ . . . because of the question as to whether insurance companies were governed by this section or by the general Usury Statute, Section 28-3303 of the District of Columbia Code, many companies have taken the conservative position that they would not entertain requests for loans in the District which in normal circumstances will justify at a given time an interest rate in excess of 6%.” The letter concluded, “Accordingly, we feel that life insurance companies should he included among the exempted investors.” 25 (Emphasis supplied.) This certainly reveals an awareness of the meaning of the Loan Shark Law as already construed by our court, and that meaning is not that it applies “exclusively to loans of less than $200.”
Among sophisticated large lenders, such as the insurance companies and mortgage bankers, the true state of legal opinion on the question of what size loans were covered by the 1913 Loan Shark Act was well put in this case by petitioner Hartford in its original brief (p. 24), “Of course, Hartford realizes that there is no set amount in § 601, as in other sections of the Act, and the court must use its discretion in each case to determine if the specific loan is of the character intended to be restricted.”
As shown by the hearings before Subcommittee 2 of the House District of Columbia Committee in 19 62,26 the insurance companies had for some time been advised by their counsel that they could not lend at a rate above 6%,27 they were not lending,28 the money was not coming into the District, therefore not only the insurance companies but other financial institutions in 1962 and 1963 sought from the Congress an exemption for the insurance companies taking them out of the coverage of § 601 — which was recognized as covering all loans — and listing insurance companies for the first time in § 610.
B. ‘ Legislative history of the 1913 Loan Shark Act and related statutes.
1. From the plain words of the 1913 Act we derive no inference whatsoever that it was designed to cover solely loans of $200 or less. The complete absence of language so stating should be disposi-tive. But petitioners vehemently argue that such a limited purpose is apparent from the legislative history, without being specific as to just where it is made manifest. We do not discern such intent in the legislative history.
Quite the contrary. Congress was aware that loans on real estate would he covered under the Act.29 This was de*183liberate, as Congress was aware that second or third mortgages would command a high rate of interest, and they were seeking to regulate this. Unless the real estate transaction in question was conducted by one of the specifically exempted organizations, the transaction would fall under the Act.
Most significantly, after the dialogue referred to above, Congress specifically rejected an exemption for all real estate security transactions. It thus definitely wanted to allow some lending institutions exemptions, and to deny exemptions to all others. Mr. McLaughlin proposed an amendment which would have provided, “Nothing contained in this Act shall be held to apply to contracts or loans upon or relating to real estate . ■ . . ” 30 In support of his amendment Mr. McLaughlin argued that “after going through the bill, it must be evident to all that it does not forbid exorbitant rates of interest upon loans upon real estate.” 31 This amendment was rejected; thus it is undeniable that Congress was aware that real estate transactions indeed would be under the Act, and that if the rate charged were in excess of the 6% ceiling, then they were just as “unlawful and illegal” as any other loans in violation of § 601.
Mr. Johnson of Kentucky submitted the Conference Committee Report, which among other things rejected a Senate proposal “to permit individuals to loan their own money . . . without being required to obtain a license for engaging in such business,” and also rejected a Senate proposal to delete the entire exemption section 10.32 Thus the exemptions were carefully considered up to the very last in conference, were determined to be necessary, and among the exemptions proposed but not included was an exemption to permit the loaning by individuals of their own money without obtaining a license.
In 1911, when this Loan Shark Act first began to be seriously considered, the only law which regulated lending money in the District was a general usury statute limiting interest to 6% per annum. However, there was an exception in this general statute for pawnbrokers, who were allowed to charge 3% per month.
If the intent of Congress had only been to permit small loans of $200 or less to be made at 12%, in other words to create another exception to the usury law, the obvious simple way to do it would have been to do it for small lenders exactly the way Congress had done it for pawnbrokers, that is, to put an exception in the usury statute. But to take care of small lenders of $200 or less was not the total purpose of Congress in the 1913 Act, hence a separate and more comprehensive law than a mere exception to the usury statute was thought necessary, and was enacted. To construe it as only limited to small loans *184would be to frustrate part of what Congress set out to do.
2. The Usury Law was amended in 1920 in this fashion:
“By striking out Section 1180 and inserting in lieu thereof:
‘Section 1180. What Is Usury. — If any person or corporation shall contract in the District, verbally, to pay a greater rate of interest than 6 per centum per annum, or shall contract, in writing, to pay a greater rate .than 8% per annum, the creditor shall forfeit the whole of the interest so contracted to be received: Provided, That nothing in this chapter contained shall be held to repeal or affect the Act of Congress approved February U, 1913, relating to the business of loaning money on security.’ (Thirty-seventh Statutes, part 1, page 657.)” 33
This emphasizes that Congress had well in mind the differences in purpose and effect of the Loan Shark Law and the Usury Law, that the 1913 Act has a life of its own, and that our court was cognizant of this in Indian Lake Estates when it said, “We now consider a quite different problem,” 34 as it turned from the Usury Law to the licensing statute.
Arguments have been made that the 1920 Usury Law Amendment either (1) was passed without Congress being aware of the discrepancy between the rate of 8% in the Usury Law and 6% in the Loan Shark Act; or (2) the 1920 Usury Amendment “impliedly amended the Loan Shark Act,” and that by implication the 6% rate limit of the Loan Shark Act became 8%; or (3) no penalties should be applied in the case at bar because the rate of all these contracts does not exceed the 8% usury rate limit. In light of the plain language on the face of the statute in the 1920 Usury Act Amendment, showing the awareness of Congress as to the existence of two different regulatory schemes, we consider such arguments simply unsupportable.
C. Older cases now relied on by Hartford, Equitable, and Mortgage Bankers Association to establish that the District of Columbia Loan Shark Act has no application to loans in excess of $200
Petitioners Hartford, Equitable, and amicus curiae Mortgage Bankers Association now urge that Von Rosen v. Dean (1930 )35 and four other of our decisions36 “hold expressly that the Loan *185Shark Act applies solely to small loans not in excess of $200 to any one borrower.” 37
This is astounding. In the original briefs Von Rosen was not cited by any party before this court. This could not have been oversight; all five cases were discussed by the referee in his chronological review of every case decided under any part of the Loan Shark Act. Originally not one of the five was cited by Equitable; Hartford cited three for other minor points, but did not cite Von Rosen for anything. Furthermore, Hartford indicated it “relied principally” on Hartman,38 Royall39 and Indian Lake Estates,40 which petitioner Hartford now implies we must overrule 41 in order to reach the result desired by the mortgage bankers and Hartford. Of equal significance, the very comprehensive brief for the trustee appellant, which anticipatorily discussed cases to be relied on by the petitioner lenders, never mentioned either of the five older cases.
We can only conclude that in the original dispassionate analysis of all counsel for both sides, Von Rosen and the other four cases were considered to have no applicability to the case at bar.
Nor do they. Von Rosen v. Dean (1930),42 the case now principally relied on, was the first case involving a sizable amount of money, a loan of $177,500 on real estate security. The plaintiff-debtor sought to recover usurious interest under §§ 1180 and 1181 of the Code, and also to invoke the provision of § 605 of the *186Loan Shark Act to recover one-fourth of the principal involved. We stated, after discussing the principal issues under the usury sections, that “the Loan Shark Law can have no application to a case of this sort, since the act was intended to apply only to persons making small loans upon personal security, as shown by the fact that the amount of such loans is limited by the act to $200.” 43 The $200 limitation, of course, appears only in § 605 of the Act, not in § 601, as was specifically recognized by petitioner Hartford in its original brief here.44 We went on to point out in Von Rosen that if the Act applied in the fashion urged, then a clever borrower might pay a “small bonus for an extension in the payment of interest” and “might recover one-fourth of the great principal sum as is undertaken to be done in this case. Such cases are plainly covered by the sections of the Code already referred to.”45
It is from this language that petitioners now make their argument. But this ignores the obvious fact that the citation to the limitation of the loan and to the remedy of recovering one-fourth of the principal sum is a reference to § 605 of the Act, not § 601. There is no discussion of the coverage of § 601 and § 610 except by whatever may be implied in the portion quoted.46 In Hartman v. Lubar (1942) we clearly distinguished Von Rosen on its facts, and by the reference of the court to § 605 of the Act and the limitations and remedies involved therein.
Zirkle v. Daly (1931)47 involved a lawyer resident in New York occasionally making investments in second trust notes secured upon real estate located in the District of Columbia. The debtor invoked § 605 of the Loan Shark Act to claim forfeiture of one-fourth of the principal as well as all the interest. The court relied principally upon Von Rosen, reciting the limitations of principal of $200 and the right of recovery of one-fourth of the principal, which are in § 605 only. It is significant that the then Justice (later Chief Justice) Groner participated in Zirkle (1931), because he also participated in Hartman (1942) which distinguished Von Rosen (1930)48 and by implication Zirkle. Chief Justice Groner apparently found no inconsistency between ruling out in Zirkle the application of § 605 and the remedies therein to a loan in excess of $200, and his later holding in Hartman that § 601 did apply to all loans unless the exceptions of § 610 could be invoked.
These five earlier cases have not been overruled, and indeed there is no reason why they should be. They were all decided on different fact situations and involve a different section of the statute (§ 605) from the case at bar.
As long as the usury statute restricted legal interest to 6%, it is obvious that § 601 and § 610 would be relatively inactive sections of the statute. Thus it was that these first five cases all concerned § 605 and the issues revolved around the penalties and coverage of this section, which does deal with small loans exclusively.
But once the 6% usury limit was removed (1920), and the interest rate on large real estate secured loans climbed, it was inevitable from the overall regulatory scheme analyzed above that cases involving § 601 and § 610 would arise. Hartman (1942) and Royall (1959) were such cases, and with the full scope of the *1871913 Act writ plain and clear for all, those who could read and whose lending activities were restricted by the Act turned to Congress for the necessary relief.
D. The additional congressional exemptions of 1960 and 1963.
The small business investment companies recognized the accepted reach of § 601, and quickly demonstrated how safely to avoid it. Created in 1958,49 by 1960 the SBIC’s had secured from Congress an exemption by being listed under § 610. The Congress also recognized the scope of the Loan Shark Law:
Although it [§ 26-601 et seq.] was obviously not intended to apply to SBIC’s, it does apply to them literally and constitutes an obstacle to effective operation of SBIC’s in the District of Columbia.50
The same, of course, could be said for all other lenders not specifically named in § 610 as exempt. Insurance companies were the next to realize this and to seek exemption.51
On 1 May 1962 Mr. George Brady, Chairman, Legislative Committee, Mortgage Bankers Association of Metropolitan Washington, appeared before the House Committee on the District of Columbia (Subcommittee 2). Mr. Brady, representing the Mortgage Bankers Association but appearing on behalf of the insurance companies, testified:
A few years ago the General Counsel for the majority of life insurance companies, then making mortgage loans in the District, decided that, as a result of court decisions and the omission of insurance companies from those lending institutions exempted from the so-called loan shark law, they should not lend money in the District of Columbia at rates in excess of 6% 52
This Loan Shark Law, despite the usuary statute — § 28-3303 of the D.C. Code which allows a maximum interest rate up to 8% provided the loan contract is in writing — prohibits the lending of money in the District at an interest rate greater than 6% unless the lender complies with the licensing and other provisions of that law.
Practically all institutional lenders except life insurance companies were specifically exempted from the provisions of the Loan Shark Law.
Exempted were national banks, licensed bankers, trust companies, savings and loan associations, and real estate brokers.
The legislative history of the Loan Shark Law clearly shows that it was aimed at driving out the unlicensed makers of small loans charging an exorbitant rate of interest to the borrower.
As late as 1930 it was considered that the Act applied only to small loans of $200 or less and not to normal real estate mortgage transactions. This is the Von Rosen v. Dean case.
However, recent decisions of the local Court of Appeals appear to hedge in the Von Rosen case, with the result that doubt has been raised as to whether an institutional lender not included in the exemption of the Loan Shark Law is restricted from lending money in the District at interest rates in excess of 6%.
The result has been that life insurance companies have taken a conservative position and thus will not entertain requests for loans in the District of Columbia, which in normal circum*188stances would justify at a given time an interest rate in excess of 6%.53
This testimony of the mortgage banker representative on behalf of the insurance companies undercuts substantially the entire position of Hartford, Equitable, and Mortgage Bankers Association here on the petitions for rehearing. It is perfectly clear that long before 1962 the major lenders had recognized that on the plain language of the Loan Shark Act, as interpreted in Hartman (1942) and Roy-all (1959), it did apply to large loans made by institutional lenders.54
As noted above, it is fair to say that the main thrust of the original 1913 legislation “was aimed at driving out the unlicensed makers of small loans charging an exorbitant rate,” but long before 1962 it had been recognized that this was not the only effect of the 1913 loan shark law. When Mr. Brady testified that as late as 1930 it was considered that the entire Act applied only to small loans of $200 or less, he was drawing an inference from the Von Rosen case which our court refused to draw in Hartman v. Lubar 55 in 1942.
There was never a dissent in any of the holdings of the eight cases discussed herein, the five older cases in which the issues turned about § 605, or the three later cases in which the issues turned on § 601 and § 610. Before the petitions for rehearing, not one of the original parties in this case made any claim of any inconsistency of one prior decision with another.56
The Mortgage Bankers Association, coming in as amicus curiae after our decision in the ease at bar, now asserts that Hartman, Royall, and Indian Lake Estates are wrong, ought to be overruled, and that the earlier cases hold that the Loan Shark Act applied from the beginning only to small loans of $200 or less.57 This is contrary to the Mortgage Bankers Association’s testimony in 1962 urging an additional exemption for the insurance companies, at which time its representative recognized, that whatever its principal aim, by 1962 “this Loan Shark Law, despite the usury statute . prohibits the lending of money in the District at an interest rate greater than 6% unless the lender complies with the licensing and other provisions of that law,” 58 accepted the Hartman and Royall cases as controlling, and thought the proper method was to secure an additional exemption from Congress.
*189The fact that the Mortgage Bankers Association in 1962 did not seek an exemption for its own members also implies that they considered themselves exempt, not because the Loan Shark Act did not apply to loans over $200, as they now contend, but because they believed that mortgage bankers were exempt as real estate brokers or agents. This is their other principal argument, to which we now turn.
III. The Definition of Real Estate Broker
A. The 1902 Trade License Tax Statute.
We here recall the title of the 1913 Act: “To regulate the business of loaning money on security of any kind by persons, firms, and corporations other than national banks, licensed bankers, trust companies, savings banks, building and loan associations, and real-estate brokers in the District of Columbia.” On the face of it, it verges on the incredible that Congress, after listing as exempt various types of “bankers,” should have intended to exempt “mortgage bankers” by calling them “real estate brokers.” 59
It was not “real estate brokers” as defined in the 1913 Act itself, or by the man in the street, or by an individual real estate broker, or by some judge in later years, which Congress exempted. Congress exempted “real estate brokers, as defined in the Act of Congress of July first, nineteen hundred and two.” In our original opinion we analyzed that definition60 at some length (pp. 173-174), to which we refer without repetition here. We concluded that all real estate broker activities, so defined, were “as agent for others,” and that to reach a different conclusion would produce the most absurd and incongruous results.
The Mortgage Bankers Association’s brief (p. 14) unintentionally points up even more absurdities than we enumerated in our original opinion. “In our view the language requires the conclusion that the lending of the broker’s own money subjects him to the real estate brokers license requirement.” (Emphasis supplied.) If this is true, it would mean that any person or company, for example a bank, in the regular business of lending money on real estate would, under the MBA definition of “real estate brokers or agents,” thereby become a real estate broker or agent, and be required to take out a real estate broker or agent license.
It must be borne in mind that the 1913 Loan Shark Act and the 1902 Act defining and requiring the licensing of “real estate brokers and agents” are two separate statutes. Merely because a financial institution is listed in § 610 as exempt from § 601 of the 1913 Act has no bearing on whether its activities are those of a “real estate broker or agent” under the 1902 Act and thus require a license.
Petitioners and amici curiae seem to approach the definition backwards. They assume that every type of business which may be carried on by one who also plies the traditional trade of a real estate broker falls within the statutory definition of “real estate broker.” This would make the 1913 Act reference to “real-estate brokers, as defined in the Act of Congress . . . ” so unlimited as to be meaningless. The test of what activities constitute a real estate broker is very simple: if he engages in a certain activity, does this require him to pay the fee for a real estate broker’s license and thereafter meet all statutory requirements as a real estate broker? If, from *1901902 on, regularly lending one’s own money on real estate security in itself required the lender to be licensed as a real estate broker or agent, then there must have been a large number of respected financial institutions which operated illegally as unlicensed real estate brokers.
We reach the interesting conclusion, then, that if “real estate broker” in § 610 and under the 1902 Act is defined as the Mortgage Bankers Association brief now urges, there was never any need to list as exempt in § 610 all those other financial institutions at all — they were and are all “real estate brokers” by definition, and the “real estate broker” exemption covers them all.
Of course, this is the ultimate absurdity, but it follows inexorably from the mortgage bankers’ and petitioners’ argument. The parties forget that the definition of real estate broker or agent was put into the statute in 1902 for the purpose of licensing persons engaging in that business, as part of a general revenue measure, before the exemption under § 610 was passed in 1913 along with the rest of the Loan Shark Act. What a “real estate broker or agent” meant must be determined by Section 7, paragraph 15, of the Act of 1 July 1902, 32 Stat. 624; it is not to be found in the Loan Shark Act of 1913.
The Act of 1 July 1902 is entitled “An Act Making appropriations to provide for the expenses of the government of the District of Columbia for the fiscal year ending June thirtieth, nineteen hundred and three, and for other purposes.”61 Section 7 is entitled “License Taxes” and in some forty-eight paragraphs enumerates different trades, businesses, and professions requiring a license and fixing a fee for the same.62 Paragraph 15 imposes a license tax on real estate brokers or agents, and, in so doing, defines what are “real estate brokers or agents.” It is this definition referred to in the Loan Shark Act of 1913, § 10.
The 1902 Act (H.R. 14,019) was primarily a revenue measure. Most of the debate centered around the proposed personal property tax on residents of the District, which had hitherto lacked one.63 In addition to the desire to obtain more revenues through the imposition of a personal property tax, some members of the Congress evinced a feeling that some of the monied interests, a group which apparently included real estate brokers, were conspiring to keep the taxes on real property below what they might be.64 Perhaps as a result of sentiments similar to these, and certainly as part of the effort to raise more revenue in the District, H.R. 14,019 was amended to include, among other additions, a provision which imposed a license tax on real estate brokers of fifty dollars per annum.65
*191The provision for taxing real estate brokers, which was apparently introduced in the Senate, did not meet unanimous acclaim, however, and even in the House the brokers had their defenders:
It is proposed to assess, if the bill follows the lines of the Senate bill, a license tax upon every broker in the City of Washington, few of whom, as I understand it, has received an income within a year that would amount to double the tax. The Senate bill goes on with iniquities. ... 66
While the legislative history is not clear on this point, it would appear from the remarks of some Congressmen 67 that real estate brokers were being asked to pay a license tax for the first time by H.R. 14,019, although some other professions were subject to such a tax before 1902.
With this legislative background in mind, we think it fair to draw the inference that the tax was intended to apply only to those who were engaging in what was then recognized as the profession of real estate brokers, that is, the acting as an agent for others in real estate transactions. We find it inconceivable that one who made loans out of his own funds, as was done by Walker & Dunlop in the ease at bar, would have been thought of as such a real estate broker in 1902, and thus subject to the licensing tax for such activity. This being the definition and concept of “real estate broker” in 1902, this was what was incorporated in the Loan Shark Act of 1913.
B. The 1932 Amendment to the 1902 Trade License Tax Statute
This statute68 is not cited by any of the parties, but to complete our analysis we discuss it briefly. Section 7 ofi the 1902 Act was amended to read as completely rewritten by this 1932 Act. The businesses, trades, or professions which required a license were relisted; “real estate brokers or agents” were not mentioned in this list.
We think it unlikely that Congress intended to overturn the exemption for real estate brokers in the 1913 Loan Shark Act by this 1932 Licensing Act, which fails to mention them at all, but which is a complete replacement for § 7 of the 1902 Act in which real estate brokers were defined.69 We do not think this 1932 Act has any bearing on our conclusion in this case, and apparently neither do any of the parties, because it has never been cited. However it does appear that the omission of “real estate brokers” in the list of businesses required to be licensed by the 1932 Act provoked a situation in the District of Columbia which called forth the statute we next discuss.
C. The 1937 “Act to Define, Regulate, and License Real Estate Brokers”
Although the trustee had urged the point, we did not in our original opinion *192treat the definition of “real estate broker” actually in the D.C. Code at the date of the loan, 28 November 1960, since in our judgment the definition of the 1902 Act referred to in the 1913 Loan Shark Act clearly supported the decision reached, and the relation of the later definition of “real estate broker” to the Loan Shark Law is somewhat complicated to trace.
However, the present and 1960 definition of “real estate broker” is illuminating. On 25 August 1937 the Congress passed “An Act to define, regulate, and license real estate brokers, business chance brokers, and real estate salesmen; to create a real estate commission in the District of Columbia; to protect the public against fraud in real estate transactions; and for other purposes.” 70 Section 2 of the Act defines “real estate broker” exclusively in terms of one “who for another and fop a fee, commission, or other valuable consideration” does various acts in regard to real estate. There is not a single action listed in the 1937 statute under the definition of “real estate broker” which is done for the broker himself; all are acts done as agents. Neither the State nor House Report commented on the definition of “real estate broker” to be found in the proposed bill, and neither made explicit reference to the Loan Shark Law.71
Section 2 of the 1937 Act was amended in 1939 to add two activities carried on with one’s own property and to classify them as those of a real estate broker. Today, as on the day of the transaction here before us, as 45 D.C. Code § 1402, it reads:
§ 45-1402 Definitions — Exceptions
Whenever used in this chapter “real-estate broker” means any person . . or corporation (foreign or domestic) who, for another and for a fee, commission, or other valuable consideration . . . [does a great variety of things re real estate of others] or who is engaged in the business of erecting houses . . . for sale on his . . . land ... or who, as owner or otherwise and as a whole or partial vocation, sells, . . . offers or attempts to sell or to negotiate the sale of any lot or lots in any subdivision of land comprising ten lots or more: .... (Emphasis supplied.)
Observe that all the multitudinous activities described as making one a “real-estate broker” under the statute are to be done “for another and for a fee." Only if the person is engaged in the business of erecting houses for sale on his own land or selling a lot or lots in a subdivision comprising ten or more lots is the person acting not “for another and for a fee” considered a real estate broker. In all other instances the person must be acting “for another and for a fee” to be defined as a “real estate broker.”
Petitioner Hartford stated in its original brief, “ . . . [A]t the time Walker & Dunlop made the loan to Suburban Motors, Inc., it held a valid District of Columbia real estate broker’s license issued to it pursuant to D.C. Code § 45-1401 et seq.” (P. 3.) If Walker & Dunlop were licensed as real estate brokers, it had to be “pursuant to D.C. Code § 45-1401 et seq.,” because this was the only section of the Code under which Walker & Dunlop could have been so licensed. Section 18 of the 1987 Act repealed all laws or parts of laws in conflict therewith,72 Unfortunately, this repealing clause was omitted from the D.C. Code in the 1951 and subsequent editions, but it was enacted. (This and another error in the Code make the relationship of the current real estate broker license law and the loan shark law complicated to trace, as noted above.)
The other error in the Code is that in the current D.C. Code § 26-610 “real estate brokers” are incorrectly referred to “as defined in sections 4T-1701 to 47-1709,” which is a hodgepodge of mat*193ters, nearly all of which are derived from the same 1902 Act which included as paragraph 15 the real estate broker definition, but which does not now contain paragraph 15 or anything else relating to real estate brokers.73 “Real estate broker” is now defined, as it was on 28 November 1960, in D.C. Code § 45-1402, the 1937 Act, and nowhere else. The Code itself, § 45-1401, by cross referencing § 26-610, indicates that the definition of real estate broker set forth in § 45-1402 is the definition of real estate broker for the purpose of § 26-610.74 Under D.C. Code § 45-1401 the 1937 Act is cross-referenced: “Exempted from operation of Money Lender License Law, see § 26-610.” The definition here of “real estate broker” is the definition now, and was on 28 November 1960.
Whether the definition of § 45-1402 is to be read as incorporated in § 26-610 is less clear. While the reference runs from § 45-1402 to § 26-610, this is by way of annotation in the Code, and the cross-reference actually incorporated in § 26-610 is erroneous and totally meaningless. The cross-reference in § 26-610, as from the beginning with the 1913 Act, is no doubt intended to refer to the statutory definition of “real estate broker,” and since 1937 the only statutory definition of “real estate broker” has been found in § 45-1402.
For the decision in this case, however, there is no problem presented. The definitions of the 1902 Act and the 1937 Act are consistent in defining a real estate broker as one who acts for another. To the extent there is any inconsistency or conflict — and we found none — we think the previous definition must yield to the definition of real estate broker in § 45-1402.
Walker & Dunlop simply loaned its own money on real estate security under § 26-601; there has never yet been a claim that in this transaction Walker & Dunlop erected houses or sold lots in a subdivision, thus playing the only role of “real estate broker” under § 45-1402 which involves the broker’s own money or property. No petitioner for rehearing contends that Walker & Dunlop, Inc., acted as a “real estate broker” within § 45-1402.
IV. Applicability of District of Columbia or Maryland Law to the Three Transactions
A. The previous decisions of the Referee, the District Court, and this Court
1. The Referee’s Findings of Fact and Conclusions of Law.
One clarifying fact should be noted at the outset: the Equitable and Hartford did not originally make the loans involved in this case. The Equitable and the Hartford purchased the notes and took over the security on loans originally negotiated and made by business entities domiciled and principally operating in the District of Columbia; in contrast, the Manufacturers Life Insurance Company, a Canadian corporation, itself negotiated and made its loan here involved.
All three ultimate holders of the notes and accompanying security — -Equitable, Hartford, and Manufacturers — argued that Maryland law should apply to the three transactions. The Referee made three similar conclusions of law on other points applicable to all three parties below ;75 in regard to the question of which *194law applied, the Referee made no conclusion of law, although his fact-findings on the three transactions differed significantly on points relevant to this issue.
2. The District Court’s action.
When Judge Gaseh reviewed and approved the Referee’s findings of fact and conclusions of law, in regard to the Manufacturers Life Insurance Company loan, he added a fourth conclusion of law, that Maryland law governed the transaction. He apparently did this on the basis of the Referee’s different fact-findings re the Manufacturers-Pend-Maple, Inc., loan, as compared with the loans made originally by Walker & Dunlop to Suburban Motors, taken over by Hartford, and by Acacia Mutual to Potomac Cooperators, taken over by Equitable.
3. This Court’s original opinioju
In our original opinion we concluded that the District Court was correct on the conflicts of laws question, Maryland law applied to Manufacturers, and District of Columbia law governed the Hartford and Equitable transactions.76 In the original briefs this point was not argued strenuously by any party 77 except Manufacturers (which prevailed on it); hence we treated the claim principally under the Manufacturers loan, and referred to it comparatively briefly in our discussion of the Hartford transaction. Perhaps due to this bifurcated treatment of the applicable law question, none of the briefs on petition for rehearing even mentions the principal factors in our decision that Maryland law applied to the Manufacturers case but not to the Hartford and Equitable. Those factors were the specific findings of fact (p. 176) made by the Referee and specific conclusion of law (p. 170) made by the District Court in regard to Manufacturers, but not in regard to Hartford or Equitable, and the underlying differing circumstances of the three transactions supporting the fact-findings and conclusions of law.
B. Factors Determining the Applicable Law
As indicated in our original opinion (p. 172), in each of the three transactions we weighed and balanced the contacts with each jurisdiction (District of Columbia and Maryland) as grouped in the Restatement of the Law (Second), “Conflict of Laws,” § 188.78 Those factors are:
1. The place of contracting.
2. The place of negotiation of the contract.
3. The place of performance.
4. The location of the subject matter of the contract.
5. The domicile, residence, nationality, place of incorporation, and place of business of the parties.
Section 188 of the Restatement also provides:
(3) If the place of negotiating the contract and the place of performance are in the same state, the local law of this state will usually be applied, except as otherwise provided in §§ 189-199 and 203.
*195C. Analysis of the Facts of the Three Transactions
In contrast with our method of treatment in the original opinion, where we discussed and decided each claimant’s case separately, here for clarity we bring together.the facts of all three transactions relevant to the same question of which is the applicable law governing the transaction.
1. The Hartford transaction,79 The place of negotiation of the contract80 was the District of Columbia. Negotiations for the loan were initiated by letter of 31 August 1960, from Suburban Motors, Silver Spring, Maryland, to Walker & Dunlop, at their office address in Washington, D. C. (Cf. Finding of Fact 2.) Walker & Dunlop’s President testified that the letter of commitment for the loan “was actually issued out of our District of Columbia office.” In 1960 all its loans were made on its own account. In regard to this specific loan, “Walker & Dunlop made this loan for itself with its own money and settled on its own papers and subsequently sold the loan to Hartford Life.” “It was acting as a principal.” However, “the settlement of the loan took place in Montgomery County, Maryland” (FF 2).
The place of performance,81 both the lending and the repayment of the money, was the District of Columbia. “Walker & Dunlop itself advanced the money required to conclude the transaction” (FF 2). The Walker & Dunlop note,82 execut*196ed by Suburban Motors before a notary public in Maryland, was dated at Washington, D. C., and specifically provided for payment “at the office of Walker & Dunlop, Inc., Washington, D. C., or at such other place as the holder hereof may from time to time designate in writing.” The deed of trust quoted the language of the note. “On, or about, January 1, 1961, Suburban made its first installment payment under the terms of the note” (FF 1).
The location of the subject matter of the contract83 is both the District of Columbia and Maryland. The money was advanced by Walker & Dunlop, from its office in the District of Columbia, but the property on which the mortgage was given was real estate in Maryland.
The lender, Walker & Dunlop, Inc., was a corporation with its principal office in the District of Columbia (FF 1), where it apparently carried on most of its business (FF 1 and 2). The borrower, Suburban Motors, Inc., was a Maryland corporation with its principal place of business there (FF l).84
2. The Equitable transaction85
Without going into the same detail as in regard to the loan made by Walker & Dunlop and later taken over by Hartford, it is sufficient to point out that the original lender in the Equitable transaction was the Acacia Mutual Life Insurance Company, a company with its principal office in the District of Columbia; that the promissory note was dated in Washington, D. C., provided both “Principal and interest payable at the office of said Acacia Mutual Life Insurance Company, in Washington, D. C.,” and was secured on real estate in Maryland. The note was dated 22 December 1959, and it was not until 22 March 1961 that the note was transferred to Equitable. Both the note and deed of trust were executed before a notary public of the District of Colum*197bia by Potomac Cooperators. To the Equitable transaction an analysis similar to that made above in the case of Hartford applies.
3. The Manufacturers Life transaction.86
The two notes were originally made payable “to the order of The Manufacturers Life Insurance Company, a Canadian corporation with its principal office in Toronto, Canada” (FF 1), and payable “in lawful money of the United States of America or its equivalent in New York exchange.” The borrower was “Pend-Maple, Inc., a Maryland corporation with its principal office in the State of Maryland” (FF 1). “The proposal that Manufacturers make these loans to Pend-Maple, Inc., was submitted to Manufacturers by the H. G. Smithy Company, a mortgage loan correspondent and real estate establishment with its principal, and then only, office in the District of Columbia” (FF 2). Both the lender and the borrower were then domiciled and conducting their principal business outside the District of Columbia, although they were brought together by a District of Columbia company acting only in the role of broker.
In regard to the place of negotiation of the contract, “Smithy did not negotiate the loan, nor was it authorized to do so.....and most of its activities with respect to the loan took place in Maryland” (FF 5). “Although Smithy participated in the preliminaries leading to the conclusion of the transaction, and although legal advice, appraisals, and perhaps other professional assistance was furnished by attorneys, appraisers, and others maintaining offices in the District of Columbia, the loan was finally consummated in the State of Maryland (FF 3), and further, “the decision to make the loan was made by Manufacturers at its home office in Toronto, Canada. Manufacturers had no agent in the District of Columbia, at that time, authorized or empowered to make such loans (FF 2). Since “Smithy did not negotiate the loan” and the two *198principal parties were in Canada and Maryland, we think this indicates that the place of negotiation of the contract can properly be ascribed to Maryland; certainly it was outside of the District of Columbia.
The place of contracting was Maryland, “the loan was finally consummated in the State of Maryland, where the notes and deeds of trust were executed and the deed of trust recorded” (FF 3).
As to the place of performance, “subsequent to the consummation of the loan agreement, the monies involved were advanced over a relatively short period of time by Manufacturers from its office in Canada to Pend-Maple, Inc., at its office in Maryland, via the office of Smithy in the District of Columbia” (FF 4).
And in further contrast, the Referee specifically found “the Manufacturers Life Insurance Company made no loans in the District of Columbia between January 1, 1959, and May 7, 1968, at a rate of interest in excess of 6% per an-num,” a finding which he did not make in regard to either Walker & Dunlop, Inc., or Acacia Mutual Life Insurance Company, who made the loans in the other two transactions.
4. Comparison of the Manufacturers loan with the Walker & Dunlop, Inc., and Acacia Mutual loans.
Weighing the criteria set forth in the Restatement and analyzing the findings of fact by the Referee in relation thereto, we think it fair to say that the Walker & Dunlop and the Acacia Mutual loans were loans negotiated in the District of Columbia, made with District of Columbia money, by business firms headquartered and regularly doing a loan business both in and out of the District of Columbia. These two original loans were specifically repayable in the District of Columbia.
In contrast, the loan made originally by Manufacturers to Pend-Maple, Inc., was a loan by a Canadian corporation headquartered in Toronto, made with Canadian money, to a Maryland corporation outside the District of Columbia, and made by a foreign corporation which the Referee found as a fact over a period of years had never made a loan in the District of Columbia at more than 6%, and thus during that period had never been subject to the money-lending law here involved. Performance was to be in Toronto, Canada, with the notes payable in U. S. dollars or the New York exchange equivalent. The only contact with the District of Columbia was that the two principal parties were placed in contact with each other through the good offices of H. G. Smithy Company, which does operate in the District, and that the consummation of the loan was assisted in material respects by Smithy. But, again, the Referee found specifically that “H. G. Smithy Company did not negotiate the loan.”
Referring to subsection (3) of Section 188 of the Restatement, both the place of negotiating the loans and the place of performance were in the District of Columbia in the cases of Hartford and Equitable; in the case of Manufacturers, both negotiation and place of performance were largely, if not entirely, outside the District of Columbia. Where both negotiation and performance “are in the same state, the local law of this state will usually be applied. ” 87
Although analogies are sometimes treacherous, we think the borrowing (rental) of the monies involved in these three transactions might be analogized to the rental of automobiles. The role of Walker & Dunlop and Acacia Mutual is similar to the role of two auto rental agencies, regularly domiciled in the District and renting automobiles for use both in and out of the District. If Walker & Dunlop had rented a car (the money) from its office in the District of Columbia, delivered the car (the money) to the customer in Maryland, there secured the signature on the rental con*199tract in Maryland, and instead of a deposit fee had taken as security the assignment on a small checking account in a Maryland bank, the rental of the car would not be dissimilar to the rental (borrowing) of the money here involved. In the case of the auto rental, it is clear that District of Columbia law could and should apply to the transaction, because this is the type of business activity in which the District of Columbia logically has an interest, and if anyone regulates it, the District of Columbia should. For example, the District might require both the business to be licensed, and the autos rented to bear D. C. license plates.
On the other hand, if a business enterprise conducting operations in the District of Columbia, for example an airline, should arrange the delivery of a rental automobile, licensed in Canada, to a customer in Maryland, we doubt very much whether District of Columbia law should or does apply. The interest of the District of Columbia in regulating such a transaction is not apparent. And so here with the Canadian money arranged by Smithy to be loaned to the Maryland customer.
The loans negotiated in the District, made with funds from the District and repayable in the District, by Walker & Dunlop and Acacia Mutual, both corporations domiciled and with their offices in the District, as the original lenders, are the type transactions which the District of Columbia does have a definite interest in regulating. From our analysis under Parts II and III above, it is clear that the Loan Shark Act of 1913 did cover this type transaction, and that law, as interpreted by our previous decisions, did govern these transactions in 1959-61. We therefore hold, as did the District Judge, that District of Columbia law governed the Walker & Dun-lop-Hartford and Acacia Mutual-Equitable transactions, and that Maryland law governed the Manufacturers Life transaction. Whether District of Columbia law, specifically § 26-601 et seq., today should continue to assert such interest and to regulate similar transactions is another question,88 better resolved by a legislature than a court, to which we now turn.
V. Epilogue
Since the above was written, petitioner Hartford has filed a “Supplemental Petition,” calling our attention to the “District of Columbia Consumer Protection Act of 1971,”89 signed by the President 17 December 1971, which adds a Section 14 to the Loan Shark Act. This provides further exceptions to the coverage of § 26-601, not by adding additional types of institutional lenders to the list of those exempted under § 26-610, but by excepting certain categories of loans. Those excepted categories are “with respect to any loan”:
(1) to any corporation which is unable to plead any statutes against usury in any action;
(2) at a rate of interest which does not exceed the maximum lawful rate of interest which would be applicable to such loan but for the provisions of this Act;
(3) secured on real estate located outside the District of Columbia;
(4) to a borrower residing, doing business, or incorporated outside the District of Columbia; or
(5) greater than $10,000.
*200The action taken by the Congress illustrates the correctness of what we said in Part I of this Opinion on Petition for Rehearing. The considered judgment of Congress in December 1971 as to what is best for the District of Columbia in the way of permissible interest rates on secured loans — when the interests of borrowers and lenders, large and small, in and out of the District, are all evaluated — has resulted in law which obviously would have been impossible for this court to write by reinterpreting existing law on the statute books and in our decided cases. Had we yielded to the arguments of counsel and held that indeed loans by insurance companies in 1959, 61 were somehow exempt under § 26-610 (although for some reason Congress in 1963 found it necessary to amend § 610 to include insurance companies), and also held that “real estate brokers, as defined” did indeed include mortgage bankers, we would have in effect rewritten the Loan Shark Act in a way quite different from what Congress chose to do — and we would have done so not necessarily in the wisest fashion.
By way of illustration, at one point in its legislative development S. 1938 took care of the recognized problem of large real estate loans made by mortgage bankers by simply adding “mortgage bankers and other institutional lenders engaged in making loans secured by real estate” to the list of those exempt under § 610.90 This raised precisely the same objections that had been raised in 1912 to the proposed amendment to exempt all real estate secured transactions,91 i. e., if second or third mortgages for comparatively small amounts are involved, these do generate a high rate of interest, and there is some public interest in regulating these, no matter by whom made. Hence S. 1938 was changed to except certain categories of loans, one of the exceptions being those “greater than |10,000.” This has the effect of leaving within the restriction of § 26-601 smaller second or third mortgage loans which might carry a high rate of interest,92 unless otherwise excepted by § 26-610 or the new Section 14.
In addition to adding Section 14 amending the Loan Shark Act, there is also in the new Consumer Protection Act (Section 9(b)) a proviso which excepts from the application of the new Section 14 any loan “concerning which an action under [the Loan Shark Law] has been filed in a court of competent jurisdiction on or before November 10, 1971.” The last-mentioned date is the date on which the original opinion of this court herein was issued, and therefore the new Act’s provisions do not apply to the litigants in the case at bar. In its “Supplemental Petition” Hartford argues that “for Congress to cure retroactively all loans falling within the language of the new Section 14(a) of the Loan Shark Act with the exception of those under judicial consideration on or before November 10, 1971 is a violation of [Hartford’s] rights of due process of law and equal protection of the law.” 93 We find no merit in this contention, and it thus has no effect on our disposition of this case.
First, it is well settled that a curative statute, such as the new Section 14 of the Loan Shark Law, may not be operative as to pending litigation where the legislature has so indicated by express provision.94 Second, we have not been cited to any authority, nor can we find any, which holds that an exception for pending litigation in a curative act is an unconstitutional deprivation of due *201process or equal protection of the laws. Third, and last, in order for Section 14 to be applied to Hartford, Congress would have had to overrule expressly the determination of this court and of our District Court as to the particular litigants in this case. Such action on the part of Congress would have raised a serious question of usurpation of judicial power, a possible fundamental violation of the integrity of our constitutional system with separate powers in its three coordinate and co-equal branches.95 This issue Congress obviously and properly tried to avoid by respecting the judicial determination already made, and thus Section 14 was written expressly to exclude litigants such as Hartford. While we have here no need to pass on the constitutionality of the new Section 14 in its application, we can find nothing wrong with the proviso which excludes pending suits.
The petitions for rehearing and briefs amici curiae have been considered by the entire Court, which has conferred upon this case. The majority of the entire Court believed that because of the time factor alleged to be of importance and the prospective action of Congress (which has materialized), the public interest would be better served by reconsideration by the original panel rather than assuming the delay necessary for oral argument en banc. We are authorized to state that a majority of the entire Court agree with the decisions of the panel in this case.
For the reasons given above, the petitions for rehearing filed by intervenor Adams Properties, Inc., appellee Equitable Life Insurance Co., and appellee Hartford Life Insurance Co. are
Denied.

 Since the panel decision, briefs on the question of reconsideration and en hone hearing have been filed by intervenor Adams Properties, Inc. (Successor in interest to Parkwood), appellee Equitable Life Insurance Company, and appellee Hartford Life Insurance Company. Briefs amici curiae have been filed by Attorney Hershel Shanks, by the Mortgage Bankers Association of Metropolitan Washington, Inc., and by Acacia Mutual Life Insurance Company. In this opinion, reference to “petitioners” includes Equitable, Hartford and the amici curiae supporting their position, unless the context otherwise indicates.


. D.C.Code, § 26-601 et seq. (all references to the District of Columbia Code are to the 1967 edition, unless otherwise specified).


. D.C.Code § 26-610.


. Act of February 4, 1913, 37 Stat. 660; Act of June 11, 1960, 74 Stat. 196, Pub.L. 86-502; and Act of December 5, 1963, 77 Stat. 344, Pub.L. 88-191.


. See Brief Eor the Mortgage Bankers Association of Metropolitan Washington, Inc., As Amicus Curiae, at 9ff (hereafter “Mortgage Bankers Brief”).


. 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965).


. 381 U.S., at 622-628, 85 S.Ct., at 1737.


. Hartman v. Lubar, 77 U.S.App.D.C. 95, 133 F.2d 44 (1942), cert. denied, 319 U.S. 767, 63 S.Ct. 1329, 87 L.Ed. 1716 (1943); Royall v. Yudelevit, 106 U.S.App.D.C. 1, 268 F.2d 577 (1959); and Indian Lake Estates, Inc. v. Ten Individual Defendants, 121 U.S.App.D.C. 305, 350 F.2d 435 (1965).


. Note 7, supra.


. Note 7, supra.


. Note 7, supra.


. Act of February 4, 1913, 37 Stat. 657.


. Acts of March 3, 1901, 31 Stat. 1377, ch. 854 § 1180; and June 30, 1902, 32 Stat. 542, ch. 1329.


. 59 App.D.C. 359, 41 F.2d 982.


. 60 App.D.C. 344, 54 F.2d 455.


. See Petition for Rehearing and Suggestion For Rehearing En Banc of Appellee Hartford Life Insurance Company, at 2-4 (hereafter “Hartford Petition”) ; Mortgage Bankers Brief, at 4ff.


. Mortgage Bankers Brief, at 5.


. 77 U.S.App.D.C. 95, 133 F.2d 44 (1942), cert. denied, 319 U.S. 767, 63 S.Ct. 1329, 87 L.Ed. 1716 (1943).


. Von Rosen v. Dean, 59 App.D.C. 359, 41 F.2d 982 (1930).


. Zirkle v. Daly, 60 App.D.C. 344, 54 F.2d 455 (1931).


. Hartman v. Lubar, supra, 77 U.S.App.D.C., at 96-97, 133 F.2d, at 45-46.


. 106 U.S.App.D.C. 1, 268 F.2d 577 (1959).


. 121 U.S.App.D.C. 305, 350 F.2d 435 (1965).


. Volume Two, District of Columbia Code Annotated 1338 (1967 ed.)


. Suggestion for Rehearing In Bane or in the Alternative for Rehearing, at 7 (hereafter “Equitable Petition”).


. The letters are incorporated into the record of the Hearings Before the District of Columbia Committee (Subcommittee No. 2) on H.R. 9441 (1 May 1962, un-irablished), at 16. These Hearings were cited in our original opinion at fn. 18.


. Note 25, supra.


. Ibid, at 3.


. Ibid, at 5.


. The following, taken from the debates on the 1913 Act, is particularly instructive :
MR. McLAUGHLIN: ... Is there anything in the bill that would prevent anyone paying the fee and obtaining a license and then charging 2% a month upon the loan of a large sum?
*183MR. KAHN: Tlie lender could not do any business, because in good real estate security tlie borrower can go to a bank and get all the money he wants, within probably 60% of the value of that real estate, for 6%. (48 Cong.Rec. 726 (1912).)
$ $ $ $ $ $ $
MR. KAHN: The chances are 99 in 100 where a man has real property upon which he wishes to borrow money that he will go to a bank or to some legitimate financial institution and get his loan at the prevailing rate of interest.
MR. PAYNE: He will unless he is already mortgaged up to nearly the value of his property. Then, in a hard pinch lie will mortgage his real estate a second time and pay the extra interest.
MR. KAHN: Well, if he gets into that condition and the lender is willing to take the extraordinary risk of lending money upon property that has little or no value then he is entitled to more interest than 6%.
MR. PAYNE: I do not see the philanthropy of that; you are giving the loan shark a chance to get his real estate. (48 Cong.Rec. 726 (1912).)


. 48 Cong.Rec. 731.


. Ihid.


. House of Representatives, Report No. 1290, 63d Cong.8d Sess. [to accompany H.R. 8768], at 2-3.


. Act of April 19, 1920 ; 41 Stat. 568. Neither the Senate nor House Reports nor floor debates contain any substantive comments on the amendment to the Usury Law, which was part of a large package of revisions of the District of Columbia Code. The Chairman of the House Judiciary Committee in reporting the bill explained, “[The Bill] was submitted to the judges of the [District of Columbia] Supreme Court and to a committee of the Bar Association of the District. It was very carefully considered from all angles by the judges and the Bar Association and they are very strongly in favor of this bill.” 59 Cong.Rec. 4491 (1920). In the hearings preceding the bill there is no mention at all of the Loan Shark Law; the only attention paid to the usury amendment is whether the rate should be raised to 10% or 8%. Hearings Before the Committee on the Judiciary, House of Representatives, 64th Cong., 1st Sess., on H.R. 14974, Serial No. 47, 5 May 1916, at 81.


. 121 U.S.App.D.C., at 311, 350 F.2d at 441.


. 59 App.D.C. 359, 41 F.2d 982 (1930) (Martin, Robb, Van Orsdel).


. The first of these four cases, Newman v. United States ex rel. Prender, 41 App.D.C. 37 (1913) (Shepard, Robb, Van Orsdel), was not cited by either of the three lenders originally. The issues are two: (1) whether the 1913 Loan Shark Act repealed the 1889 Pawnbrokers Act (it did), and (2) whether the classification of resident-nonresident was valid, thus requiring denying a license under § 605 of the Act to a non-resident lender. The petitioner lived in Alexandria, Virginia, and sought a lending license, which was denied. The whole tenor of the discussion is in regard to small loans, since this was the business of the petitioner involved. There is no holding whatsoever that the Loan Shark Act is confined to small loans, as the issue did not even arise by implication.
*185The second case, Reagan v. District of Columbia, 41 App.D.C. 409 (1914) (Van Orsdel, Shepard, Robb), was a police court case involving loans in the principle amounts of $245 and $24.50, with interest at $5.50 and $.50. The court stated, “Aside from an attack upon the constitutionality of the Act, the sole question presented is whether or not a promissory note is a ‘security’ . . . .” The court did say, “The Act, as above suggested, is not intended to regulate the rate of interest to be charged generally in the legitimate business of loaning money in this District, but to regulate interest rates in the loaning of small sums of money, which has heretofore been conducted in such a manner. ...” (P. 413) And also, “In the present case, the statute not only includes in its classification every class of security, but it sharply classifies the persons who, after securing a license, may enjoy the special privileges granted by the Act.” (P. 415) The special privileges granted by the Act were to charge 12% interest, a special privilege since the usury law then in force limited interest to 6% and, according to the later holdings of this court, so did § 601 of the Act with the exceptions listed in § 610. The court cites § 605 in regard to the one per centum per month interest limit and the $200 limit on principal, which are not involved in § 601. There is no holding in Reagan as to the extent of the Act’s coverage.
The third ease, Chew v. District of Columbia, 42 App.D.C. 410 (1914) (Shepard, Robb, Van Orsdel), simply follows Rear gan. Most of the opinion is a quotation from Reagan. The principal amounts of the loans were $100 and $50. There is no talk, much less holding, in regard to the Act applying to small loans only. The fourth, and last of these cases, Zirkle v. Daly, 60 App.D.C. 344, 54 F.2d 455 (1931) (Martin, Robb, Hitz, and Groner), is discussed at the text accompanying notes 47 and 48, infra.


. Equitable Petition, at 2 (emphasis supplied) . See also Hartford Petition, at 3; Mortgage Bankers Brief, at 6.


. Hartman v. Lubar, 77 U.S.App.D.C. 95, 133 F.2d 44 (1942), cert. denied, 319 U.S. 767, 63 S.Ct. 1329, 87 L.Ed. 1716 (1943).


. Royall v. Yudelevit, 106 U.S.App.D.C. 1, 268 F.2d 577 (1959).


. Indian Lake Estates v. Ten Individual Defendants, 121 U.S.App.D.C. 305, 350 F.2d 435 (1965).


. The Hartford Petition, at 4, is in error in arguing, “However Hartford submits that the en bane decision in Von Rosen v. Dean, supra, should control until directly overruled by the full court.” Von Rosen was no en banc decision, unless it be considered that the court had three members and all sat. Neither Hartman, Royall, nor Indian Lake Estates attempted to overrule Von Rosen; there was no reason to, as all four cases are correct on the facts — Von Rosen simply does not apply to the case at bar; this was presumably the reason it was not cited by either the three lenders or the trustee in their original briefs.


. 59 App.D.C. 359, 41 F.2d 982.


. 59 App.D.C. at 360, 41 F.2d, at 983.


. Hartford Brief, at 24; p. 11, supra.


. 59 App.D.C., at 360, 41 F.2d at 983.


. Hence it could not be true that “if the debtor had prevailed, the lender would have forfeited all interest and the principal amount.” The debtor never sought this under § 601; he sought only a forfeiture of one-fourth of the principal under § 605, which we held did not apply to loans over $200. The quoted statement epitomizes the misreading of 1’on Rosen on which petitioners noxo base their case.


. 60 App.D.C. 344, 54 F.2d 455 (1931) (Martin, Robb, Hitz, and Groner).


. 77 U.S.App.D.C., at 96-97, 133 F.2d, at 45-46.


. Small Business Investment Act of 1958, Act of August 21, 1958, 72 Stat. 689, Pub.L. 85-699.


. H.R.Rep. No. 1608, 86th Cong., 2d Sess. 8 (1960).


. See generally the original panel opinion in the case at bar, pp. 166-168, for a discussion of the 1960 and 1963 exemptions which is not repeated here.


. House of Representatives, Hearings Before the District of Columbia Committee (Subcommittee No. 2), on II.R. 9441 (1 May 1962, unpublished), at 3.


. Ibid, at 4-5.


. The full Committee on the District of Columbia filed Report Mo. 1895 on II.R. 9441, 87th Cong., 2d Sess. The substantive part is almost a verbatim repetition of Mr. Brady’s testimony.


. 77 U.S.App.D.C. 95, 133 F.2d 44 (1942), cert. denied 319 U.S. 767, 63 S.Ct. 1329, 87 L.Ed. 1716 (1943). The Hartman panel was Chief Justice Groner (who had participated in Zirkle in 1931), Miller, and Edgerton. The panel in the succeeding case of Royall v. Yudelevit (1959) was Associate Justice Burton, of the Supreme Court, Chief Judge Prettyman, and Judge Miller. The later 1905 case of Indian Lake Estates was decided by Judges Miller, Pally, and Danaher.


. In light of the representations made to Congress at the time the additional exemptions were granted in 1960 and 1963, and the action of Congress in adding SBIC’s and the insurance companies, it is interesting to compare the position of the two petitioners and the amicus curiae now before this court. Equitable now asserts that “the eonelioting opinions of this court as to the extent of the coverage of the Loan Shark Act require [] a determination of such coverage by the court sitting en banc,” Equitable Suggestion, at 4 (emphasis supplied), in spite of the fact that Equitable originally never considered the five earlier opinions to be in conflict with the later, and never cited the five earlier opinions in support of its position. Hartford now asserts, “As these six cases point out, there is a complete lack, of uniformity in the decisions of this court insofar as the Loan Shark Act is concerned,” Hartford Petition, at 4 (emphasis supplied), although Hartford originally “relied principally” on the three later cases, cited three of the earlier cases for minor points, and originally never asserted that they conflicted in any way with the later decisions.


. Mortgage Bankers Brief, at 4 — 9.


. Text accompanying note 53, supra.


. It should be recalled also that Congress, in the debate on the original Loan Shark Act, rejected a proposed exemption for all real estate security transactions. See text accompanying note 31, supra. Congress wanted to allow some lending companies an exemption, but to deny it to others. Mortgage bankers were never exempt, unless they fall within “real estate brokers, as defined.”


. “Every person who sells, or offers for sale as the agent for others, real estate, wherever located, including mining and quarry property, or who malees or negotiates loans thereon, or who rents houses, buildings, stores, or real estate, or who collects rents for others, shall be regarded as a real estate broker or agent.” Act of July 1st, 1902, 32 Stat. 624, § 7, j[ 15 (emphasis supplied).


. 32 Stat. 590.


. 32 Stat. 622.


. See generally Congressional Record, 57th Congress, 1st Session, pp. 4894ff, 4898ff, 4936f£, 4942ff, 4978ff, and 4987ff (1902). At the turn of the century the District was rather deeply in debt, and the fact that Congress was paying off the debts of the District with funds half of which came from the general revenues of the federal government and the other half of which came from District taxation began to cause much concern. It was generally felt in Congress that because the District lacked a tax on personal property, while all the states of the Union imposed one, rich men were flocking to the District, as a tax haven, and the District was not realizing all the tax it could, in order to assume a greater share in the financing of its own affairs. Congressional Record, supra, 4899 — 4900.


. The following remarks of Mr. Rucker, made in debate on H.R. 14019, and to be found at 35 Cong.Rec., supra, at 4903, are typical of those who shared this attitude:
I am warranted in asserting that abundance of evidence could be found to establish beyond the cavil of a doubt— to an absolute demonstration — that the capitalists, real-estate agents, and speculators in this city have, in effect, entered into a conspiracy to keep at the minimum the valuation of all unoccupied property, and thus avoid the payment of reasonable and just taxes thereon. Who denies it? Who can deny it?


. See Congressional Record, supra, note 63, at 7596, where amendment 232, which *191includes the Real Estate Broker provision, is inserted into the record.


. Congressional Record, supra, note 63, at 4897.


. See generally Congressional Record, supra, note 63, at 7596ff, especially the remarks of Mr. Cannon.


. “An Act to amend section 7 of an Act entitled ‘An Act making appropriations to provide for the government of the District of Columbia for the fiscal year ending June 30, 11503, and for other purposes,’ approved July 1, 1902, and for other purposes.” Act of July 1, 1932, 47 Stat. 550.


. Paragraph 7 of this 1932 Licensing Act contains a proviso, “Provided, That nothing in this section shall he interpreted as repealing any specific Act of Congress or any of the police or building regulations of the District of Columbia regarding the establishment or conduct of the businesses, trades, professions, or callings herein named, and not inconsistent with the provisions of this section.” 47 Stat. 551.
It may be possible to argue that the 1932 Act, even absent any intent of Congress, repealed by implication the definition of “real estate broker,” and that from 1932 on until a new definition was enacted there was no definition of “real estate broker” at all. Or, it might be argued that since the repealing on nonrepealing provision refers to those businesses “herein named” that real estate brokers either are or are not affected in any way by the Act. We need resolve neither of these speculations here.


. 50 Stat. 787.


. See H.R.Rept. 878, and S.Rep. 1173, 75th Cong., 1st Sess.


. 50 Stat. 798.


. This error began in the 1951 D.C. Code edition, and has been promulgated thereafter.


. The Manufacturers Life Insurance Company Brief (filed 1 October 1970) referred to this relationship in footnote 3, page 15 : “The activities of H. G. Smithy Company were those of a Real Estate Broker, D.C. Code § 45-1402 and could not have violated the Loan Shark Law, D.C. Code § 26-610, nor cast any pall of invalidity on the loan, in any event.”


. These conclusions of law relating to Equitable are Paragraphs 63, 64, and 65 (Appendix pp. 26-28) ; to Manufacturers, Paragraphs 63, 64, and 65 (Appendix, pp. 35-36) ; and to Hartford, Paragraphs 70, 71, and 72 (Appendix, pp. 46-47).


. See previous 158, at 171-173, 176.


. In its original brief Hartford devoted slightly over t.vo full pages to the applicable law argument (pp. 25-27). Equitable devoted one page to an extra-territorial effect argument, and on rehearing neither the Hartford nor the Equitable ])e-tition even mentions this applicable law point. However, the two amicus curiae briefs — those of the Mortgage Bankers Association and Attorney Ilershel Shanks ■ — do present the question.


. With regard to which section of the Restatement of Conflict of Laws properly applies here, the court considered § 188 instead of § 203, because we are not dealing with the usury law situation. There is a significant difference. Indian Lake Estates, supra, note 34. These contracts are not invalid under the District of Columbia usury law, which permits 8% interest. They are invalid under a regulatory and licensing statute, hence § 188 of the Restatement is the proper section, which, when applied to both Manufacturers and Hartford, in our judgment produces differing results.


. The relevant findings of fact on the Hartford claim were:
1. This controversy involves a promissory note made by Suburban Motors Inc. (Suburban), a Maryland Corporation with its principal office and place of business in the State of Maryland, to the order of Walker & Dunlop, Inc., (Walker & Dunlop), a corporation with its principal office in the District of Columbia, dated November 28, 1960 in the principal amount of $100,000, bearing interest at 6per annum, secured by a deed of trust on real estate located in Montgomery County, Maryland, for the purposes of this memorandum described as the Pershing Drive property.
2. Suburban initiated the negotiations leading up to this loan directly with Walker & Dunlop; Walker & Dunlop, itself, advanced the money required to conclude the transaction; and the settlement of the loan took place in Montgomery County, Maryland.
3. On, or about, January 1, 1961, Suburban made its first installment payment under the terms of the note.
4. After Walker & Dunlop had committed itself to make the loan and Suburban had accepted the commitment, Walker & Dunlop accepted the commitment of Hartford to purchase the Suburban loan at a one percent discount and on, or about, January 19, 1961, Walker & Dunlop transferred the note to Hartford.
% ♦ sjc
6. At the time Walker & Dunlop made the loan to Suburban it was a licensed real estate broker in the District of Columbia, but it was not licensed to lend money under the provisions of § 26-601 of the District of Columbia Code. Appendix, pp. 41-52.


. “The place of negotiation. The place where the parties negotiate and agree on the terms of their contract is a significant contact. Such a state has an obvious interest in the conduct of the negotiations and in the agreement reached. This contact is of less importance when there is no one single place of negotiation and agreement, as, for example, when the parties do not meet but rather conduct their negotiations from separate states by mail or telephone.” Comment on Subsection (2) (e), Restatement, Conflict of Laws 2d, at 580 (1971).


. “The place of performance. The state where performance is to occur under a contract has an obvious interest in the nature of the performance and in the party who is to perform. So the state where performance is to occur has an obvious interest in the question whether this performance would be illegal (see § 202). When both parties are to perform in the state, this state will' have so close a relationship to the transaction and the parties that it will often be the state of the applicable law even with respect to issues that do not relate strictly to per-formalice. . . . ” Hid.


. Strictly speaking, because Parkwood (and Adams) bought each property subject to the mortgage but did not assume the related note, the note itself is not directly involved in the bankruptcy *196proceedings. However, it is impossible to consider the Trustee’s effort to void the security without considering the entire transaction, i. e., the loan of money, the note, and security in support of the note. The Referee so treated it, as did the parties, and so do we.


. “Situs of the subject matter of the contract. When the contract deals with a specific physical thing, such as land or a chattel, or affords protection against a localized risk, such as the dishonesty of an employee in a fixed place of employment, the location of the thing or of the risk is significant (see §§ 189-193). The state where the thing or the risk is located will have a natural interest in transactions affecting it. Also the parties will regard the location of the thing or of the risk as important. . . - ” Comment on Subsection 2(e), Restatement, Conflict of Laws 2d, at 580-581 (1971). But of. Comment c, Reporter’s Note following § 203, Restatement, Conflict of Laws 2d, at 655 (1971).


. “Domicile, residence, nationality, place of incorporation, and place of business of the parties. These are all places of enduring relationship to the parties. Their significance depends largely upon the issue involved and upon the extent to which they are grouped with other contacts. . . . The fact that one of the parties is domiciled or does business in a particular state assumes greater importance when combined with other contacts, such as that this state is the place of contracting or' of performance or the place where the other party to the contract is domiciled or does business. . ” Comment on Subsection 2(e), Restatement, Conflict of Laws 2d, at 581 (1971).


. The relevant findings of fact on the Equitable transaction were:
1. This controversy involves a promissory note made by Potomac Cooperators, Inc., (Potomac), a Maryland Corporation, to the order of Acacia Mutual Life Insurance Company, (Acacia), a life insurance company with its principal office in the District of Columbia, dated December 22, 1959, in the principal amount of $275,000, bearing interest at 6per annum, secured by a deed of trust on real estate located in Prince Georges County, Maryland, for the purposes of this memorandum described as Parcel B of Beltsville Industrial Park.
sji * sfc
6. At the time Acacia made the loan to Potomac it was a licensed life insurance company in the District of Columbia, but it was not licensed to lend money under the requirements of § 26-601 of the District of Columbia Code.
Appendix, pp. 1-2.


. The relevant findings of fact on the Manufacturers transaction were:
1. This controversy involves two notes, each made by Pend-Maple, Inc., a Maryland corporation with its principal office in the State of Maryland, to the order of the Manufacturers Life Insurance Company, a Canadian corporation with its principal office in Toronto, Canada, one dated August 30, 1960 in the principal amount of $545,000 and the other dated August 30, 1960 in the principal amount of $75,000, each bearing interest at 6%% per annum, secured by a deed of trust on real estate located in Montgomery County, Maryland, for the purposes of this memo-radum described as the Sylvan Terrace Apartments.
2. The proposal that Manufacturers make these loans to Pend-Maple, Inc., was submitted to Manufacturers by the H.G. Smithy Company, (Smithy), a mortgage loan correspondent and real estate establishment with its principal, and then only, office in the District of Columbia, but the decision to make the loan was made by Manufacturers at its home office in Toronto, Canada. Manufacturers had no agent in the District of Columbia, at that time, authorized or empowered to make such loans.
3. Although Smithy participated in the preliminaries leading to the conclusion of the transaction, and although legal advice, appraisals, and perhaps other professional assistance was furnished by attorneys, appraisers and others maintaining offices in the District of Columbia, the loan was finally consummated in the State of Maryland, where the notes and deeds of trust were executed and the deed of trust recorded.
4. Subsequent to the consummation of the loan agreement, the monies involved were advanced over a relatively short period of time by Manufacturers from its office in Canada to Pend-Maple, Inc., at its office in Maryland, via the office of Smithy in the District of Columbia.
5. Smithy did not negotiate the loan, nor was it authorized to do so either by its mortgage loan correspondent agreement with Manufacturers dated August 18, 1960, or any other agreement or authorization, and most of its activities with respect to the loan took place in Maryland.,
* * * * *
7. The Manufacturers Life Insurance Company made no loans in the District of Columbia between January 1, 1959 and May 7, 1968 at a rate of interest in excess of 6% per annum.


. See IV.B., supra.


. There are other questions which we (lo not decide here, although we have been urged to do so. It has not been contended that either Walker & Dunlop or Acacia Mutual lent money to borrowers exclusively outside the District on security also located outside this jurisdiction. This is a different, and under the amendment of December 1971 to the Loan Shark Law (see V, infra), a very different case. Nor is anything herein, except where specifically so stated, written to apply to the Dsury Law. As we stated in Indian Lake Estates, supra note 7, the law we have here is “a quite different problem.” 121 U.S.App.D.C., at 311, 350 F.2d, at 444. See also H.B.2., supra.


. P.L. 92-200, 85 Stat. 679-680, originally S.1938.


. S.1938, 92nd Congress, 1st Sess. (Print of 19 November 1971). This was prior to the amendments made by the House, which are spelled out in H.Rep.No.92-724, 92nd Congress, 1st Session, at 1-3 (8 December 1971).


. See note 29, supra.


. Cf. text accompanying notes 30 and 31, supra.


. Supplemental Petition, at 3.


. Mote v. Incorporated Town of Carlisle, 211 Iowa 392, 233 N.W. 695 (1930); New York & O. Land Co. v. Weidner, 169 Pa. 359, 32 A. 557 (1895); See Generally 82 C.J.S. Statutes § 430 (1953).


. Referring to the provision of S.1938 which denied its application to loans which were the subject of actions under the Loan Shark Law filed before 10 November 1971, the House Report characterizes it as “a milder but equally purposeful” provision than that used by Congress in the Portal to Portal Act of 1947 (61 Stat. 84, 29 U.S.C. 251-62), which was passed as a result of the Supreme Court’s decision in Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 66 S.Ct. 1187, 90 L.Ed. 1515 (1946). H.Rept.No. 92-724, 92nd Congress, 1st Sess. (8 December 1971), at 9. In passing this “milder” version of the retroactive provisions of the Portal to Portal Act of 1947, Congress has presumably avoided much of the constitutional attack which beset the 1947 Act, particularly insofar as it purported to apply to pending litigation. For a closely contemporary listing of these attacks on the Portal to Portal Act of 1947, see Anno, Portal-to-Portal Act, 3 A.L.R.2d 1097 (1949). See generally 16 Am.Jur.2d Constitutional Law § 236 (1964).